Exhibit 10-5

AMENDMENT NO. 1

TO

FIVE-YEAR CREDIT AGREEMENT

AMENDMENT NO. 1, dated as of January 7, 2002 (this "Amendment"), to the
Five-Year Credit Agreement, dated as of December 21, 2001, among MW Holding
Corporation (which, after the consummation of the Initial Transactions, shall be
known as MeadWestvaco Corporation), the Banks party thereto, The Bank of New
York, as Administrative Agent, Bank One, NA, as Syndication Agent, JP Morgan
Chase Bank, Citicorp USA, Inc. and Bank of America, N.A., as Documentation
Agents, Barclays Bank plc, Commerzbank AG New York and Grand Cayman Branches,
Fleet National Bank, The Bank of Nova Scotia and Wachovia Bank, as Managing
Agents, and Sumitomo Mitsui Banking Corporation and Suntrust Bank, as Co-Agents
(the "Credit Agreement").

RECITALS

A. Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

B. The Borrower has requested that the Administrative Agent and Required Banks
agree to amend the Credit Agreement upon the terms and conditions contained
herein, and the Administrative Agent and Required Banks are willing so to agree.

Accordingly, in consideration of the Recitals and the terms and conditions
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the parties hereto agree as
follows:

Section 1.5 of the Credit Agreement is hereby amended by inserting the reference
"5.12," immediately after the reference "5.7," appearing therein.

Section 3.3(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(d) the fact that the representations and warranties of the Loan Parties
contained in the Loan Documents (other than the representations and warranties
set forth in Sections 4.4(c), (f) and (h) and Section 4.5) shall be true on and
as of the date of such Borrowing.

Section 5.7 of the Credit Agreement is hereby amended by (i) inserting
immediately prior to the first word contained in clause (5) of subsection (a)
the phrase "convey or otherwise transfer any of the capital stock of any
Guarantor to any Person (other than the Borrower or another Guarantor) or", (ii)
deleting the phrase "clauses (1) - (5)" contained in the ninth line of
subsection (a) and inserting in its place the phrase "clauses (1) - (4)", (iii)
deleting in its entirety paragraph (C) of subsection (a), and (iv) deleting the
phrase "paragraphs (B) and (C)" contained in the ninth line of paragraph (B) of
subsection (a) and inserting in its place the phrase "this paragraph (B)".

The Credit Agreement is amended by adding a new Section 5.12 thereto as follows:

Section 5.12. Subsidiary Debt. Subject to Section 1.5, the Borrower will not at
any time allow Subsidiary Total Debt to exceed 30% of Consolidated Net Worth;
provided that in the case of any particular incurrence of an item constituting a
part of Subsidiary Total Debt, Subsidiary Total Debt shall be determined on a
pro forma basis for such incurrence, the substantially contemporaneous
application of proceeds therefrom and the substantially contemporaneous
consummation of any related transactions. For purposes of this Section:

"Subsidiary Total Debt" means Total Debt of the Borrower and its Consolidated
Subsidiaries on a consolidated basis, excluding, without duplication, any Total
Debt of the Borrower and the Guarantors; and

"Consolidated Net Worth" means, with respect to the Borrower as of any date of
calculation, all items included under shareholders' equity on the most recent
consolidated balance sheet of the Borrower delivered pursuant to Section 5.1(a)
or (b), as the case may be.

Sections 6.1(a) and (b) of the Credit Agreement are hereby amended and restated
in their entirety as follows:

(a) the Borrower shall fail to pay when due any principal of any Loan, or shall
fail to pay within three days of the due date thereof any interest on any Loan,
any fees or any other amount payable hereunder;

(b) (i) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.5, 5.6, 5.7, 5.8, 5.9, 5.10 or 5.12 for 30 days after
written notice thereof has been given to the Borrower by the Administrative
Agent at the request of any Bank, or (ii) any Loan Party shall fail to observe
or perform any covenant or agreement contained in any Loan Document (other than
those covered by clauses (a) and (b)(i) above) for 30 days after written notice
thereof has been given to the Borrower by the Administrative Agent at the
request of any Bank;

Paragraphs 1 through 5 hereof shall not be effective until such time as the
prior or simultaneous satisfaction of the following conditions precedent:

(a) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower, the Guarantors, the Administrative Agent and
Required Banks.

(b) Amendment No. 1 to the 364-Day Credit Agreement, dated as of the date
hereof, shall have become effective.

Each Loan Party (a) reaffirms and admits the validity and enforceability of each
of Loan Document to which it is a party and all of its obligations thereunder,
(b) agrees and admits that it has no defense to or offset against any such
obligation, and (c) represents and warrants that, as of the date of the
execution and delivery hereof by such Loan Party, no Default has occurred and is
continuing, and that each of the representations and warranties made by it in
such Loan Documents is true and correct with the same effect as though such
representation and warranty had been made on such date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true and correct
on and as of such earlier date.

In all other respects, the Loan Documents shall remain in full force and effect,
and no amendment in respect of any term or condition of any Loan Document shall
be deemed to be an amendment in respect of any other term or condition contained
in any Loan Document.

This Amendment may be executed in any number of counterparts all of which, when
taken together, shall constitute one agreement. In making proof of this
Amendment, it shall only be necessary to produce the counterpart executed and
delivered by the party to be charged.

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their proper and duly authorized persons as of
the day and year first above written.

MW HOLDING CORPORATION

THE BANK OF NEW YORK, as a Bank and as the Administrative Agent

BANK ONE, NA

BANK OF AMERICA, N.A.

JP MORGAN CHASE BANK

CITICORP USA, INC.

BARCLAYS BANK PLC

COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES

FLEET NATIONAL BANK

THE BANK OF NOVA SCOTIA

WACHOVIA BANK

SUMITOMO MITSUI BANKING CORPORATION

SUNTRUST BANK

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

BNP PARIBAS

ING (U.S.) CAPITAL LLC

MELLON BANK NA

NATIONAL CITY BANK

THE NORTHERN TRUST COMPANY

THE ROYAL BANK OF SCOTLAND PLC

UBS AG, STAMFORD BRANCH

FIFTH THIRD BANK

 

Acknowledged and Agreed to:

THE MEAD CORPORATION


WESTVACO CORPORATION
